Title: From George Washington to Jeremiah Olney, 22 January 1783
From: Washington, George
To: Olney, Jeremiah


                        
                            Sir,
                            Newburgh 22d Jan. 1783
                        
                        You will (Majr Genl Lord Stirling being dead) put yourself under the orders of Colo. Willet—’till a superior
                            Officer shall arrive—and with your Regiment pay obedience to his orders. I am Sir Yr most Obedt Servt
                        
                            Go: Washington
                        
                        